Title: Thomas Dawes to James Monroe, 1 February 1817
From: Dawes, Thomas
To: Monroe, James


        
          Sir,
          Boston 1st. February 1817
        
        Inclosed is a copy of a Memorial from the Massachusetts Peace Society which from civility due to the President of the United States ought to have been transmitted to him when the Original was presented to Congress.
        The Society very much regret the unintentional omission, and now request you would do them the honor of submitting to him as soon as convenient, the inclosed copy for his information. In their behalf I am Sir with the greatest respect Yor obedt. servt
        
          Thomas Dawes
        
      